 In the Matter of FRED J. SPERAPANI D/B/A COLUMBIA REPORTING COM-PANY,1 EMPLOYERandOFFICE EMPLOYEES INTERNATIONAL UNION,LOCAL 2, AFL, PETITIONERCase No. 5-RC-V9.-Decided January 17; 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,. a hearing was held before Harold G.Biermann, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed?Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The question concerning representation :The Petitioner seeks to represent the staff reporters and operatorsof the Employer's Washington, D. C., office.The Employer con-tends that the petition should be dismissed on the grounds that: (a)The staff reporters and operators are independent contractors and notemployees within the meaning of the Act; and (b) the Board shouldnot, as a matter of policy, exercise jurisdiction over this reportingenterprise.(a)The Employer is engaged in the business of reporting and tran-scribing proceedings before Government agencies- and congressionalcommittees.It obtains work with Government agencies by contractsawarded on the basis of competitive bidding, and with congressionalcommittees by appointment of the committees.The Employer assignsreporters to cover hearings, gets the notes transcribed by operators,delivers transcripts to the agency or committee, and retains reporters'notes for 3 years.IThe name of the Employer appears as amended at the hearing.After the hearing the Employer made a motion for oral argument.This motion isdenied as,in our opinion, the issues are sufficiently developed in the record and the briefs.88 NLRB No. 39.168 COLUMBIA REPORTING COMPANY169The terms of a staff reporter's 8 relationship to the Employer areoral.An individual becomes a staff reporter after an interview withthe Employer in which the parties agree upon the amount of pay.Asthe rate is almost uniform throughout the District of Columbia, thereis little or no bargaining thereon, and a reporter's willingness to be-come a staff member therefore depends upon the amount of work heis led to expect.The Employer does not give its reporters workguarantees.The Employer's reporters, as is generally true in Washington, D. C.,are paid on the basis of a page rate, which varies with the speed ofdelivery demanded by the customer and with the type of hearinginvolved, that is, whether before a congressional committee, a Federalagency, or the Supreme Court.A reporter is expected to sell as manycopies as possible of transcripts of the hearing he is reporting, althoughhis rate of pay is the same regardless of the number of copies sold.Areporter bills the Employer for his pay once a week on mimeographedforms supplied by the Employer.Any discrepancies between a re-porter's bill and the Employer's records are settled by counting thepages of transcript.No social security or income taxes are deductedby the Employer from the reporters' pay.All staff reporters arecovered by group hospitalization paid for by the Employer.A staff reporter gives the Employer first call on his services, but,if no work is available from the Employer, he may accept assignmentsfrom other reporting agencies.Such assignments may be given to areporter directly or through the Employer. In either event, thereporter is paid for his work by the agency for which the work is done.It was estimated at the hearing that 98 percent of the work of theEmployer's staff reporters is performed for the Employer.A re-porter is free to refuse an assignment of the Employer, and, on occa-sion, does so, but only if another reporter is available; and, conversely,the Employer will not insist upon a reporter turning down moredesirable work elsewhere if it has other reporters available for itsassignments.Due to the nature of a reporter's work, it is impossible to supervisehim or otherwise control the quality of his work.The time and placeof the hearings are set by the clients.A reporter obtains assignmentsfrom the office manager of the Employer by reporting in person or bytelephone to the office of the Employer.After a reporter has takennotes at a hearing, he usually comes to the office, where he is told 'by8 The term "staff reporter"Is used to distinguish employees of the Employer from free-lance reporters,who maintain their own offices,and perform work for the Employer andother reporting agencies without giving any agency first call on their services. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe office manager of the Employer whether to dictate the notes intoa dictaphone or to hand them to a note reader.The dictaphones and desks on the Employer's premises are ownedby the Employer, who also supplies stationery.Some of the reportersown their own dictaphones in order to enjoy the convenience of dictat-ing at home.Otherwise, they do their dictating on the Employer'spremises.All reporters who are stenotypists own their own stenotypemachines.If a staff reporter is not satisfied with the amount of work assignedto him, he so notifies the Employer and goes elsewhere.As the Em-ployer can rid itself of an unsatisfactory reporter by failing to assignhim any work, there is no occasion actually to discharge a reporter.The operators' relationship to the Employer is like that of the re-porters except that operators are assigned their work by the headoperators,' are expected to perform all their work on the Employer'spremises, and perform less work for outside agencies.There is noevidence that operators are free to turn down assignments except whenthey experience difficulty in working with a particular reporter.Theoperators' per-page rate of pay depends upon the speed of deliveryrequired and upon whether notes are transcribed from dictaphone rec-ords or from reporters' notes.It is apparent from the foregoing that the Employer retains controlover the earnings of reporters and operators, that their work con-stitutes an integral part of the Employer's business, that the reportersand operators do not hire others to do the work assigned to them bythe Employer, and that the relationship of the Employer to the re-porters and operators is a continuous one.To the limited extent per-mitted by the nature of its business, the Employer also furnishes thepremises on which, and the tools by which, the work is performed.In view of these circumstance, we find that the reporters and operatorsof the Employer are employees within the meaning of Section 2 (3)of the Act.5(b)The :Employer also contends that it would not effectuate thepolicies of the Act for the Board to assert jurisdiction in the instantcase, basing its contention on the particular nature of the enterpriseinvolved.Governmental contracts are let once a year, at which timereporting agencies, individual reporters, and various partnerships ofindividuals and reporting agencies bid competitively.The successful4 There.are two head operators.One is in charge of the operators transcribing fromdictaphone records, the other of operators transcribing from the reporters' notes.SteinbergtCompany,78 NLRB 211;Sam.Marcos Telephone Company,81 NLRB 314.Report No.245, 80th Cong.,1st Sess., House of Representatives,April11, 1947, p. 18,defines independent contractors as those who"undertake to do a job for a price, anddepend for their income not upon wages, but upon the difference between what they payfor goods,materials,and labor and what they receive for the end result,that is, upon profit." COLUMBIA REPORTING COMPANY171-bidder becomes the employer during the contract year, with formeremployers frequently working as reporters for their former employees,.and with completely new alignments in partnership among those hold-ing the contracts.The Employer urges that in view of the annual'reshuffle of employment relationships, and the existence of variousjoint employer relationships, certification of a collective bargaining-agent would be of short serviceability and would lead only to con-fusion.We do not agree.Employment relationships in this businessare for at least a year.We shall not deprive employees of the rights.guaranteed them by the Act merely because their designation of a.bargaining representative might be effective for only a year, or be-cause collective bargaining with the various combinations of employers;in the reporting business might involve unusual problems.Accord-ingly, we find that a question affecting commerce exists concerning-the representation of employees of the Employer within the meaning:of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent the reporters and operators em-ployed by the Employer in one unit. The Employer contends that,the interests of the reporters and those of the operators are so diver-gent as to preclude their being properly represented in a single unit .6-We do not agree.Although the reporters are more highly paid than the operators, the-method of payment is the same, that is, a per-page rate varying with.the speed of delivery required.In order to obtain a correct transcript,.reporters and operators must work closely together, the latter con--sulting the former whenever the notes being transcribed are not clear..Many reporters and operators work as teams, one operator frequentlybeing assigned to transcribe all the notes of a reporter with whosework he is familiar.This teamwork is especially important whereoperators make transcripts directly from stenotype or shorthand notes.-In view of these circumstances, we find that the interests of thereporters and the operators are sufficiently identical to warrant therepresentation of both groups in a single unit.Accordingly, we findthat all the staff reporters and operators' at the Employer's Wash-ington, D. C., office, excluding all other employees and all supervisors,.At the hearing the Employer contended that the reporters were professional employees,and therefore could not properly be included in the same unit as the operators. TheEmployer did not press this claim in its brief.As the reporters have to meet no specialeducational requirements and their competence is acquired by years of practice rather thanschooling they are clearly not professional employees within the meaning ofthe Act.4The relationship to the Employer of reporter Jack Rund and his wife,who transcribeshis notes,is not entirely clear from the record.The Runds do all their transcription workat home. If Jack Rand gives the Employer first call on his services,and if he performsmore than 50 percent of his work for the Employer,he and his wife are to be included Inthe unit ; otherwise they are to be excluded. 1720DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a unit appropriate for collective bargaining within themeaning ofSection 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collective bargaining,by Office Employees International Union, Local 2, AFL.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.